PER CURIAM.
Appellant challenges an order granting appellees’ motion for involuntary dismissal with prejudice, filed pursuant to Florida Rule of Civil Procedure 1.420(b), as a sanction because of appellant’s alleged misrepresentations during discovery. We reverse because the order fails to include any findings whatsoever. See, e.g., Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990); Carr v. Dean Steel Bldgs., Inc., 619 So.2d 392 (Fla. 1st DCA 1993). Cf. Baker v. Myers Tractor Servs., Inc., 765 So.2d 149 (Fla. 1st DCA 2000).
REVERSED.
ALLEN, C.J., ERVIN and KAHN, JJ., concur.